No. 04-02-00672-CR
Edward MESQUITI,
Appellant
v.
The STATE of Texas,
Appellee
From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 2001CR5798
Honorable Raymond Angelini, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Alma L. López, Justice
		Catherine Stone, Justice
Delivered and Filed:	November 13, 2002
DISMISSED FOR LACK OF JURISDICTION
	Appellant was sentenced on March 21, 2002.  The clerk's record contains a motion for new
trial; however, the motion is not date-stamped.  Assuming that the motion for new trial was timely
filed, appellant's notice of appeal was due to be filed no later than June 19, 2002.  See Tex. R. App.
P. 26.2.  Appellant did not file his notice of appeal until September 23, 2002.  A motion for extension
of time also was filed in the trial court on September 23, 2002; however, the motion was filed outside
the 15 days allowed by the appellate rules and was filed in the wrong court.  See Tex. R. App. P. 26.3.

	Appellant has not responded to this court's order for appellant to show cause why this appeal
should not be dismissed for lack of jurisdiction.  This court lacks jurisdiction over an appeal of a
criminal conviction in the absence of a timely, written notice of appeal.  See Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); Shute v. State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988);
see also Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991)(out-of-time
appeal from final felony conviction may be sought by filing a writ of habeas corpus pursuant to article
11.07 of the Texas Code of Criminal Procedure).  The appeal is dismissed for lack of jurisdiction.

							PER CURIAM
DO NOT PUBLISH